DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the two frames."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arbel et al. (US 2011/0239832 A1).
An adjustable wrench (paragraph [0002]) used for an assembly; the adjustable wrench comprising: a frame (2), an inner side of the frame having a first rack (6,6)(see figs. 1 and 2); and an adjustable member (1,3), having a second rack meshed with the first rack (see paragraph [0023]); the adjustable member and the frame are meshed with each other by the first rack and the second rack, such that the adjustable member )1,3) forms a first space inside the frame (see the two extremities of the frame in Fig. 1), wherein the adjustable member (1,3) adjusts a meshing position of the second rack and the first rack to change the size of the first space (see paragraphs [0002], [0022]-[0026], [0034], [0060]; claims 14,16,17; and Figs. 1-4); thus, the first space can match assembly parts of different specifications; wherein the adjustable member further forms a second space inside the frame, and the first space and the second space are formed in both sides of the adjustable member, wherein when the first space changes, the size of the second space changes relatively; further comprising an engaging element used for engaging the adjustable member and the frame; further comprising a handle connected with the frame; wherein the handle is connected to two frames simultaneously (see paragraphs [0002], [0022]-[0026], [0034], [0060]; claims 14,16,17; and Figs. 1-4).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the additional features cited in claims 4-10 appear to be novel, or would be unobvious modifications to Arbel et al. applied above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as examples of adjustable jaw wrenches having a toothed engagement member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/